DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig.1-13 are labeled replacement sheet even though these are original drawings, also Each drawing has label “Substitute sheet (Rule 26)” which is not applicable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,124,086. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially claiming similar invention, with the pending claims being a broader version of the patented claims. 
Claims of Instant Application
Claims of S Patent 11,124,086
21. (New) A system comprising: a plurality of rechargeable batteries comprising a first rechargeable battery and a second rechargeable battery; a plurality of switches, the plurality of switches being configured to modify a connection between at least some of the plurality of rechargeable batteries between a series connection and a parallel connection; a load; and a controller coupled to the plurality of switches, the controller being configured to enable and disable the plurality of switches to cause a change in a configuration of connections between the plurality of rechargeable batteries; wherein the plurality of rechargeable batteries are recharged at a lowest voltage capacity associated with the plurality of rechargeable batteries.
1. A system for dynamic control of electrical circuit configurations, the system comprising: a plurality of rechargeable batteries comprising a first rechargeable battery and a second rechargeable battery; a plurality of switches, the plurality of switches being configured to: i) connect and disconnect at least some of the plurality of rechargeable batteries from each other, and ii) modify a connection between at least some of the plurality of rechargeable batteries between a series connection and a parallel connection, the plurality of switches comprising a first transistor positioned in between the first rechargeable battery and the second rechargeable battery arranged in series; a load coupled to an anode of the first rechargeable battery and a cathode of the second rechargeable battery; and a controller coupled to the plurality of switches, the controller being configured to enable and disable the plurality of switches to cause a change in a configuration of connections between the plurality of rechargeable batteries; wherein the plurality of rechargeable batteries are recharged at the lowest voltage capacity associated with the plurality of rechargeable batteries.
Claims 22-30
Claims 2-9
31. (New) A method for dynamic control of configurations of electrical circuits, the method comprising: providing a plurality of electric power sources comprising a first electric power source and a second electric power source; providing switches configured to modify a connection between the electric power sources between parallel connections and series connections; and providing a controller coupled to the plurality of switches, the controller being configured to enable and disable the switches to cause a change in a configuration of connections between the plurality of electric power sources, wherein the plurality of electric power sources are recharged at a lowest voltage capacity associated with the plurality of electric power sources.
10. A method for dynamic control of configurations of electrical circuits, the method comprising: providing a plurality of electric power sources comprising a first electric power source and a second electric power source; providing a plurality of switches configured to connect and disconnect some of the electric power sources, and to modify a connection between the electric power sources between parallel connections and series connections, the plurality of switches comprising a first transistor positioned in between the first electric power source and the second electric power source arranged in series, and wherein a load is coupled to an anode of the first electric power source and a cathode of the second electric power source; and providing a controller coupled to the plurality of switches, the controller being configured to enable and disable the switches to cause a change in a configuration of connections between the plurality of electric power sources, wherein the plurality of electric power sources are recharged at the lowest voltage capacity associated with the plurality of electric power sources.
Claims 32-40
Claims 11-19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shikatani et al. (US 2015/0222132 A1).
	Regarding claim 21, Shikatani teaches a  system comprising: a plurality of rechargeable batteries comprising a first rechargeable battery and a second rechargeable battery (10 fig.1 para 0027); a plurality of switches (see Sw11-Sw13, Sw21-Sw-23 fig. 5, 9) , the plurality of switches being configured to modify a connection between at least some of the plurality of rechargeable batteries between a series connection and a parallel connection (see Sw11-Sw13, Sw21-Sw-23 fig. 5, 9 para 0034, 0070); a load (see para 0075); and a controller coupled to the plurality of switches (see 40, para 0035, 0075, 0080); the controller being configured to enable and disable the plurality of switches to cause a change in a configuration of connections between the plurality of rechargeable batteries (see 40, ON/OFF para 0035, 0075, 0080); wherein the plurality of rechargeable batteries are recharged at a lowest voltage capacity associated with the plurality of rechargeable batteries  (see 40, para 0035, 0075, 0080, 0087).
	Regarding claim 31, Shikatani teaches method for dynamic control of configurations of electrical circuits (see abstract), the method comprising: providing a plurality of electric power sources comprising a first electric power source and a second electric power source (10 fig.1 para 0027); providing switches configured to modify a connection between the electric power sources between parallel connections and series connections (see Sw11-Sw13, Sw21-Sw-23 fig. 5, 9 para 0034, 0070); and providing a controller coupled to the plurality of switches (see 40, para 0035, 0075, 0080), the controller being configured to enable and disable the switches to cause a change in a configuration of connections between the plurality of electric power sources  (see 40, ON/OFF para 0035, 0075, 0080), wherein the plurality of electric power sources are recharged at a lowest voltage capacity associated with the plurality of electric power sources (see 40, para 0035, 0075, 0080, 0087).
	Regarding claim 22, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the plurality of switches is further configured to: connect and disconnect at least some of the plurality of rechargeable batteries from each other (see 40, ON/OFF para 0035, 0075, 0080),
	Regarding claim 23, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the load is coupled to an anode of the first rechargeable battery and a cathode of the second rechargeable battery (see fig.5 30, 50 para 0075).
	Regarding claim 24, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the plurality of switches comprises a metal- oxide- semiconductor field-effect transistor (see FET, para 0048).
	Regarding claim 25, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the plurality of switches further comprises at least one electromechanical switch (see Sw11-SW13, 11-13 para 0034).
	Regarding claim 26, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the change in the configuration includes at least one of the following: change of a connection of at least two of the plurality of rechargeable batteries from in series to in parallel; and change of a connection of the at least two of the plurality of rechargeable batteries from in parallel to in series (see para 0070, 0075, 0090, 0098).
	Regarding claim 27, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the controller is further configured to: determine that voltage of at least one of the plurality of rechargeable batteries is less than a predetermined value; and based on the determination, cause the switches to disconnect the at least one of the plurality of rechargeable batteries from the array (see para 0095, 0098).
	Regarding claim 28, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: at least one solar panel coupled to the first rechargeable battery (see para 0028).
	Regarding claim 29, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the connection between the first rechargeable battery and the at least on solar panel is switched from series to parallel based at least in part on a power output from the at least one solar panel (see para 0075, 0089-90, 0095, 0098).
	Regarding claim 30, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the controller is further configured to: connect the first rechargeable battery and the at least one solar panel in series when the power output is less than a system voltage of the plurality of rechargeable batteries; and connect the first rechargeable battery and the at least one solar panel in parallel when the power output is greater than the system voltage of the plurality of rechargeable batteries (see fig.5, 9, para 0095, 0098).
	Regarding claim 32, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: connecting and disconnecting at least some of the plurality of rechargeable batteries from each other (see 40, ON/OFF para 0035, 0075, 0080).
	Regarding claim 33, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: providing a load coupled to an anode of the first rechargeable battery and a cathode of the second rechargeable battery (see fig.5 30, 50 para 0075).
	Regarding claim 34, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the plurality of switches comprises a metal- oxide- semiconductor field-effect transistor (see FET, para 0048).
	Regarding claim 35, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the plurality of switches further comprises at least one electromechanical switch (see Sw11-SW13, 11-13 para 0034).
	Regarding claim 36, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: changing a connection of at least two of the plurality of rechargeable batteries from in series to in parallel; and changing a connection of the at least two of the plurality of rechargeable batteries from in parallel to in series (see para 0070, 0075, 0090, 0098).
	Regarding claim 37, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: determining that voltage of at least one of the plurality of rechargeable batteries is less than a predetermined value; and based on the determination, causing the switches to disconnect the at least one of the plurality of rechargeable batteries from the array (see para 0095, 0098).
	Regarding claim 38, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: providing at least one solar panel coupled to the first rechargeable battery (see para 0028).
	Regarding claim 39, Shikatani teaches invention set forth above, Shikatani further teaches, wherein the connection between the first rechargeable battery and the at least on solar panel is switched from series to parallel based at least in part on a power output from the at least one solar panel (see para 0075, 0089-90, 0095, 0098).
	Regarding claim 40, Shikatani teaches invention set forth above, Shikatani further teaches, further comprising: connecting the first rechargeable battery and the at least one solar panel in series when the power output is less than a system voltage of the plurality of rechargeable batteries; and connecting the first rechargeable battery and the at least one solar panel in parallel when the power output is greater than the system voltage of the plurality of rechargeable batteries (see para fig.5, 9  0095, 0098).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836